The Judges,
after considering this case, were of opinion, that if so great a mistake as that stated by the defendant’s counsel had really been committed by the arbitrators, it would have been a very reasonable ground for setting aside the award ; but the reason assigned by the arbitrators, shews that they had taken the value of the negroes into consideration, and had been pf opiniop, that they had been given in payment of a land purchase which did not coiné before them, and which sufficiently removes the impression as to the alleged fact of its being a mistake or an omission qn the part of the arbitrators.
That the court had on repeated occasions set their faces against the opening of awards, unless for misconduct on the part of the referees, or for some palpable mistake or omission, which did not appear in the presentíase. They were judges and juries of the parties’ own choosing, and therefore *451it was both reasonable and just, that they should be bound by their decisions, and that these should not lightly be set aside.
Rule for reversing the decision of the circuit court dismissed.
All the Judges present.